Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 8.1 Mayer Brown LLP 71 South Wacker Drive Chicago, Illinois 60606-4637 January 10, 2008 Main Tel (312) 782-0600 Main Fax (312) 701-7711 www.mayerbrown.com USAA Acceptance, LLC 10750 McDermott Freeway San Antonio, Texas 78288 Re: USAA Acceptance, LLC Registration Statement on Form S-3 (No. 333-131356) Ladies and Gentlemen: We have acted as special tax counsel to USAA Acceptance, LLC (the  Depositor ) and USAA Federal Savings Bank ( USAA FSB ) in connection with the offering of Class A-2 Notes, Class A-3 Notes and Class A-4 Notes (collectively, the  Notes ) described in the preliminary prospectus supplement dated January 7, 2008 (the  Preliminary Prospectus Supplement ) and base prospectus dated January 7, 2008 (the  Base Prospectus ; and collectively with the Preliminary Prospectus Supplement, the  Preliminary Prospectus ) which have been filed with the Securities and Exchange Commission pursuant to Rule 424(b) under the Securities Act of 1933, as amended (the  Act ). As described in the Preliminary Prospectus, the Notes will be issued by USAA Auto Owner Trust 2008-1 (the  Issuer ), a trust formed by the Depositor pursuant to a trust agreement (the  Trust Agreement ) between the Depositor and Wells Fargo Delaware Trust Company, as owner trustee. The Notes will be issued pursuant to an Indenture (the  Indenture ) between the Issuer and The Bank of New York, as indenture trustee (the  Indenture Trustee ).
